   Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 1 of 27 PageID #:615




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                           )
  MARCUS BARNES, et al.,                   )
                                           )
               Plaintiffs,
                                           )
                                           )   No. 20 C 2137
          v.                               )
                                           )   Judge Virginia M. Kendall
  ROB JEFFREYS,                            )
          Defendant.                       )
                                           )



                      MEMORANDUM OPINION AND ORDER

      Approximately 1,200 inmates imprisoned in the Illinois Department of

Corrections (“IDOC”) who have completed their court-ordered sentences of

incarceration and are entitled to release to a community setting on mandatory

supervised release (“MSR”) remain in prison because they are unable to secure an

approved “host site” to live while on mandatory supervised release. Title 730 ILCS

5/3-3-7(a)(7.6), a section of the Illinois Uniform Code of Corrections, prohibits an

individual on mandatory supervised release for a sex offense from living “at the same

address or in the same condominium unit or apartment unit or in the same

condominium complex or apartment complex with another person he or she knows or

reasonably should know is a convicted sex offender or has been placed on supervision

for a sex offense.” (hereinafter the “One-Per-Address Statute”).

      Plaintiff Marcus Barnes was sentenced to 12 years’ imprisonment for criminal

sexual assault in 2008. Upon completing his sentence, Barnes was entitled to start

                                          1
   Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 2 of 27 PageID #:616




his term of mandatory supervised release (“MSR”), a form of post-confinement

monitoring intended to assist individuals transition from prison to liberty. Under the

“One-Per-Address Statute” convicted sex offenders on MSR may not live in the same

building as another registered sex offender. Because he was unable to secure housing

which complied with the One-Per-Address Statute, Barnes spent an additional 18

months imprisoned at the Illinois Department of Corrections (“IDOC”).

      Barnes, and a class of similarly situated plaintiffs, challenges the

constitutionality of the One-Per-Address Statute on Eighth Amendment and

Fourteenth Amendment grounds. In Murphy et al. v. Raoul et al., No. 1:16-cv-

11471—a related case brought by the narrower class of convicted sex offenders

sentenced to an indeterminate term of MSR—this Court identified a protectable

liberty interest in release from prison onto MSR once eligible and awarded the class

summary judgment as to their Eighth Amendment and Fourteenth Amendment

equal protection claims.

      Plaintiffs in the present suit move for summary judgment on all their claims

against Defendant Robert Jeffreys, Director of the Illinois Department of Corrections

(“IDOC”). For the following reasons, Plaintiffs’ Motion for Summary Judgment (Dkt.

32) is granted as to both their Eighth Amendment (Count I) and Fourteenth

Amendment equal protection claims (Count II) but denied as to their Fourteenth

Amendment substantive due process claim.




                                          2
     Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 3 of 27 PageID #:617




                                  BACKGROUND

I.     The One-Per-Address Statute

       In Illinois, almost every criminal sentence includes a period of MSR following

the term of imprisonment. See 730 ILCS 5/5-4.5-15(c). Authority over MSR is vested

in both the IDOC and the Prisoner Review Board (“PRB”). See Cordrey v. Prisoner

Review Bd., 21 N.E.3d 423, 428 (Ill. 2014). Broadly, the PRB is responsible for setting

the conditions of MSR, but the IDOC assists inmates locating a suitable “host site”

for residential placement. See id. at 430.

       The One-Per-Address Statute precludes convicted sex offenders on MSR from

living “at the same address or in the same condominium unit or apartment unit in

the same condominium complex or apartment complex with another person he or she

knows or reasonably should know is a convicted sex offender or has been placed on

supervision for a sex offense[.]” 730 ILCS 5/3-3-7(a)(7.6). The One-Per-Address

Statute is a mandatory condition, meaning neither the IDOC nor the PRB has the

discretion to impose the condition. 730 ILCS 5/3-3-7(a)(7.6). Until April 7, 2020, the

IDOC interpreted the One-Per-Address Statute to prohibit sex offenders on MSR

from living in the same trailer parks as other sex offenders or from living in adjacent

apartment buildings. Id. (Dkt. 50 ¶ 2). When evaluating proposed host sites, a

parole agent verifies compliance with the One-Per-Address Statute. (Dkt. 50 ¶ 1). If

a host site is denied, the offender is notified in writing of the reason for the denial

and afforded the opportunity to file a grievance. (Dkt. 50 ¶ 3). Sex offenders on MSR

must register with the local police department and, in the past, local registering



                                             3
   Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 4 of 27 PageID #:618




agencies have occasionally refused to register sex offenders at sites which violate the

One-Per-Address Statute or rearrested them for living at such locations. (Dkt. 50

¶¶ 7–8, 10). Once a host site is approved and the sex offender moves in, a parole

agent conducts monthly checks to ensure the host site remains compliant with the

One-Per-Address Statute. (Dkt. 50 ¶ 5). If the parole agent determines the host site

violates the One-Per-Address Statute, he provides the sex offender written notice of

the need to find a new host site. (Dkt. 50 ¶ 6). The IDOC will only reincarcerate a

sex offender for a violation of the One-Per-Address Statute to keep local authorities

from arresting the offender on the new charge of failure to register. (Dkt. 50 ¶ 12).

      When questioned at his deposition in Murphy as to the basis of the IDOC’s

previous application of the One-Per-Address Statute to trailer parks, Dion Dixon, the

IDOC’s Deputy Chief of Parole, did not reference any safety or rehabilitative purpose.

(Dkt. 33 ¶ 1). Instead, Dixon said registering entities and the state police understood

the One-Per-Address Statute to prohibit a sex offender on MSR from living in the

same trailer park as another registrant. (Dkt. 33 ¶ 1; Dkt. 49 ¶ 1; Dkt. 34-6 at 3–5).

Because allowing sex offenders on MSR to live in the same trailer park as another

registrant might prove counterproductive or result in reincarceration, the IDOC

similarly refused to permit such placements. (Dkt. 49 ¶ 1; Dkt. 34-6 at 6). Subject to

the permanent injunction ordered in Murphy, the IDOC altered the way it interprets

the One-Per-Address Statute. No. 16-cv-11471, Dkt. 161.

      A study produced by the Minnesota Department of Corrections examined the

impact of permitting convicted sex offenders to live “in close proximity to one



                                          4
      Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 5 of 27 PageID #:619




another.” (Dkt. 33 ¶ 2). The report found no negative effects from such close living

and, instead, identified a handful of benefits. (Dkt. 33 ¶ 2). For example, the reduced

travel time between offenders affords closer supervision of registrants, more visits

per registrant, and registrants tend to inform on one another for restriction violations

or crimes. (Dkt. 32 ¶ 2). These findings are consistent with the deposition testimony

of Bob McKelvey, the founder of NewDay Apartments. (Dkt. 33 ¶ 7).

II.     Other Restrictions

        Separate and apart from the One-Per-Address Statute, host sites for sex

offenders on MSR are subject to myriad other restrictions. For example, it is a crime

for child sex offenders to “knowingly reside within 500 feet of a school building” or

“playground, child care institution, day care center, party day child care facility, day

care home, group day care home, or a facility providing programs or services

exclusively directed towards [children].” 720 ILCS 5/11-9.3(b.5), (b.10). Registered

sex offenders are further restricted from living “near . . . parks, schools, day care

centers, swimming pools, beaches, theaters, or any other places where minor children

congregate” without preapproval by the IDOC. 730 ILCS 5/3-3-7(b-1)(12). Finally,

until April 7, 2020, IDOC policy would not approve a host site with computers,

routers, wi-fi access, smart TVs or other internet-related devices, where children lived

or resided, or without a land-line telephone. Murphy, No. 16-cv-11471, Dkt. 161.




                                           5
   Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 6 of 27 PageID #:620




III.   Housing Availability

       A.    NewDay Apartments

       NewDay Apartments (“NewDay”), located in Lake County, Illinois, specializes

in providing compliant housing to registered sex offenders.      (Dkt. 33 ¶ 3).   Bob

McKelvey, the founder of NewDay, views its primary purpose as keeping

“communities safe by housing registrants responsibly.” (Dkt. 33 ¶ 12). NewDay has

a 0% recidivism rate among its registrant tenants. (Dkt. 33 ¶ 12).

       NewDay currently owns eight properties which comply with the various

statutory prohibitions on sex offender host sites and has plans to expand its holdings

over the next three years. (Dkt. 33 ¶¶ 4, 11). NewDay contracts with the IDOC to

make four of these properties available to house indigent members of the Murphy

class otherwise unable to procure housing. (Dkt. 33 ¶ 4). Prior to the Court’s Order

granting preliminary injunctive relief in Murphy, NewDay was limited to housing a

single registrant per location. (Dkt. 33 ¶ 5). NewDay also owns multi-unit properties

which, under the One-Per-Address Statute, are limited to registrants off MSR. (Dkt.

33 ¶ 12). Permitting multiple registrants on MSR would “easily double” the number

of units NewDay could offer and would make the housing more affordable. (Dkt. 33

¶ 12). Several registrants have been released to NewDay on preliminary injunction.

(Dkt. 68).

       B.    Wayside Cross Ministries

       Wayside Cross Ministries (“Wayside”), located at 215 E. New York Street,

Aurora, Illinois, is a “Bible-based residential program” with over 90 years of



                                          6
   Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 7 of 27 PageID #:621




experience.   (Dkt. 33 ¶ 13).   Its Master’s Touch Ministry program targets men

struggling with drug and alcohol addiction and transitioning after a period of

incarceration for sex offenses. (Dkt. 33 ¶ 13). The program takes a minimum of seven

months to complete and is highly structured with a strict code of conduct. (Dkt. 33

¶¶ 15–16).    Program participants are subject to a curfew, required to attend

scheduled Bible study and church services, prohibited from using drugs or alcohol,

not allowed to use profane or abusive language, limited to listening to music that

glorifies God, and only allowed to use technology in “a manner that conforms to God’s

high standards.” (Dkt. 33 ¶ 16). Participants may only complete the program by

successfully completing random drug and alcohol tests, actively participating in

programming, and adhering to the program’s rules. (Dkt. 33 ¶ 16).

      Program participants live together in a dormitory and are provided free room

and board. (Dkt. 33 ¶¶ 17–18). The Master’s Touch Ministry program is willing to

accept registrants on MSR from the IDOC and several have been admitted to the

program on preliminary injunction. (Dkt. 22; Dkt. 33 ¶ 19).

      C.      Pastor James Cockrell

      James Cockrell, a pastor with Abundant Faith Ministries in Springfield,

Illinois, with experience ministering to convicted sex offenders imprisoned in the

IDOC, owns and oversees a house at 1611 E. Matheny Avenue, Springfield, Illinois.

(Dkt. 33 ¶¶ 20–21). Cockrell intends to provide housing and supportive services to,

among others, convicted sex offenders. (Dkt. 33 ¶ 21). Cockrell will offer one month

rent-free and help finding employment and housing. (Dkt. 33 ¶¶ 22–23). Cockrell



                                         7
   Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 8 of 27 PageID #:622




has a relationship with a local employer open to hiring convicted sex offenders and

which will provide a shuttle service to residence to and from work. (Dkt. 33 ¶ 22).

Cockrell is willing to accept convicted sex offenders on MSR. (Dkt. 33 ¶ 25).

      D.     New Beginnings Recovery Homes, Inc.

      New Beginnings Recovery Homes, Inc. (“New Beginnings”) is a not-for-profit

that provides affordable shared transitional housing and case management services

to those newly released from prison. (Dkt. 33 ¶¶ 27–28). New Beginnings targets

those experiencing housing or food insecurity, lacking gainful employment, or

recovering from drug or alcohol addiction and has significant experience helping

convicted sex offenders successfully transition back into the community. (Dkt. 33

¶¶ 28, 31). New Beginnings has five buildings on the south side of Chicago compliant

with housing restrictions applicable to convicted sex offenders where residents live in

a dormitory or semi-private shared living setting.        (Dkt. 33 ¶¶ 29–30).     New

Beginnings residents receive meals and have access to services such as peer support

groups, counseling with licensed providers, case management, and 24-hour security.

(Dkt. 33 ¶¶ 29, 31). Residents must adhere to New Beginning’s rules, which include

a curfew, abstinence from drugs and alcohol, and no minors or women on the

premises. (Dkt. 33 ¶ 32). New Beginnings is willing to accept registrants on MSR

from the IDOC and several have been released to New Beginnings on preliminary

injunction. (Dkt. 33 ¶ 34; Dkt. 52; Dkt. 60; Dkt. 64).




                                          8
      Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 9 of 27 PageID #:623




IV.     Class Members

        A.     Luis Aponte

        Luis Aponte was released from the IDOC on MSR in January 2020 to his

father’s home in a four-story apartment building with approximately 12 units. (Dkt.

33 ¶ 45). Aponte is doing well on MSR and has a full-time job in a warehouse and

has been regularly attending his required sex offender therapy. (Dkt. 33 ¶ 47). In

March 2020, another registrant off MSR moved into a different unit in the same

building where Aponte’s father lives. (Dkt. 33 ¶ 48). Aponte’s parole agent notified

him that, because the One-Per-Address Statute prohibits him from living in the same

building as another registrant, he needed to find another host site or return to prison.

(Dkt. 33 ¶ 48). Aponte has not been able to find alternate living accommodations and

wishes to continue living with his father. (Dkt. 33 ¶ 49).

        B.     Marcus Barnes

        Marcus Barnes completed his prison sentence on December 17, 2018, at which

point he was approved for release on MSR. (Dkt. 33 ¶ 35). Barnes’s family identified

11 potential host sites, all of which were rejected for various reasons by the IDOC.

(Dkt. 33 ¶ 35). Among the potential host sites was a building owned by Jordan’s

Dream, which provides transitional housing and supportive services to convicted sex

offenders. (Dkt. 33 ¶ 36). The IDOC rejected this site under the One-Per-Address

Statute because another registrant lived there. (Dkt. 33 ¶ 37). Barnes spent more

than 18 months of “dead time” in prison after the completion of his sentence of

incarceration because of his inability to find an acceptable host site. (Dkt. 33 ¶ 35).



                                           9
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 10 of 27 PageID #:624




Barnes was released to Jordan’s Dream on April 14, 2020, on preliminary injunction.

(Dkt. 11).

      C.     Fredrick Chamblis

      Fredrick Chamblis was convicted of criminal sexual assault in 2012 and

sentenced to four years’ imprisonment and three-years-to-life of MSR. (Dkt. 33 ¶ 61).

Chamblis completed his sentence of incarceration on January 22, 2016, at which point

he was eligible for release on MSR. (Dkt. 33 ¶ 61). Chamblis could not afford

independent housing and the IDOC rejected all potential residences with family

members as host sites and, therefore, Chamblis was not released from the IDOC at

that time. (Dkt. 33 ¶ 61). Chamblis was released on preliminary injunction to

Wayside Cross Ministries on May 19, 2020, more than four years after he became

eligible for MSR. (Dkt. 22; Dkt. 33 ¶ 62).

      D.     Corey Crowe

      Corey Crowe was convicted of criminal sexual assault in 2013 and sentenced

to six years’ imprisonment followed by three-years-to-life of MSR. (Dkt. 33 ¶ 64).

Crowe became eligible for MSR on June 5, 2018, but remained imprisoned for almost

two years due to his inability to find or afford a suitable host site. (Dkt. 33 ¶ 65).

Crow was released to Wayside Cross Ministries on May 19, 2020, on preliminary

injunction. (Dkt. 22; Dkt. 33 ¶¶ 65–66).

      E.     Jerry Davis

      Jerry Davis was convicted of criminal sexual assault in 2006 and sentenced to

four years’ imprisonment followed by thee-years-to-life MSR. (Dkt. 33 ¶ 67). Davis



                                           10
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 11 of 27 PageID #:625




became eligible for MSR on December 30, 2008, but was not released at this point

because he was unable to locate a host site. (Dkt. 33 ¶ 67). In June 2016, Davis was

released to Hand-n-Hand Outreach, a transitional housing provider, where he lived

for a year and a half. (Dkt. 33 ¶ 68). While on MSR, Davis was employed and was

enrolled in school. (Dkt. 33 ¶ 68). When Davis lost his placement at Hand-n-Hand

in November 2017, he was returned to prison where he remained until he was

released to NewDay in December 2019. (Dkt. 33 ¶ 68). Davis is employed in a

warehouse and seeking independent housing. (Dkt. 33 ¶ 69). In total, Davis served

ten years of “dead time.” (Dkt. 33 ¶ 68).

      F.     Ronald Garrison

      Ronald Garrison was convicted of predatory criminal sexual assault in 2009

and sentenced to 12 years’ imprisonment followed by three years of MSR. (Dkt. 33

¶ 73). Garrison completed his prison sentence on March 6, 2019, at which point he

became eligible for MSR but remained imprisoned because he was unable to secure a

host site. (Dkt. 33 ¶ 73). With financial assistance from his mother and a friend,

Garrison was released to New Beginnings on June 12, 2020, after serving 15 months’

“dead time.” (Dkt. 33 ¶ 73).

      G.     Alvin Goldberg

      Alvin Goldberg is 81-years-old and currently incarcerated at Taylorville

Correctional Center. (Dkt. 33 ¶ 8). Although he completed his prison sentence on

November 11, 2018, at which point he became eligible for MSR, he has been unable

to secure an appropriate host site and remains imprisoned. (Dkt. 33 ¶ 8). Goldberg



                                            11
   Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 12 of 27 PageID #:626




is able to pay for an apartment at NewDay and is on the waiting list for a unit. (Dkt.

33 ¶ 10). Goldberg has spent more than 18 months of “dead time” in prison. (Dkt. 33

¶ 9).

        H.    Joshua Huddleston

        Joshua Huddleston was convicted of predatory criminal sexual assault in 2013

and sentenced to six years’ imprisonment followed by three-years-to-life MSR. (Dkt.

33 ¶ 70). Huddleston completed his prison sentence on January 22, 2019, at which

point he became entitled to MSR but remained imprisoned because he was unable to

secure a host site. (Dkt. 33 ¶ 70). While Huddleston is financially able to afford

housing, he does not have family who could either offer him accommodations or assist

him finding housing and he was unable to search for housing, sign a lease, or set up

utilities while imprisoned.    (Dkt. 33 ¶ 71).   Huddleston was released to New

Beginnings on June 8, 2020, after spending 16 months “dead time” in prison. (Dkt.

33 ¶¶ 71–72).

        I.    J.D. Lindenmeier and Stanley Meyer

        J.D. Lindenmeier and Stanley Meyer are convicted sex offenders on MSR who

wish to rent an apartment together once they secure jobs.            (Dkt. 33 ¶ 42).

Lindenmeier and Meyer wish to share living expenses such as rent and utilities.

(Dkt. 33 ¶ 42). Meyer would have trouble affording an apartment on his own. (Dkt.

33 ¶ 43).




                                         12
   Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 13 of 27 PageID #:627




       J.    Kevin Manson

       Kevin Manson was released on MSR on May 6, 2020, to live with his aunt.

(Dkt. 33 ¶¶ 50–51). The IDOC rescinded its approval of Manson’s aunt’s house as a

host site based on its proximity to a school. (Dkt. 33 ¶ 51). Because Manson was

unable to pay for housing on his own, The Cook County Justice Advisory Council

assisted him with financing housing at New Beginnings to which Manson was

released on preliminary injunction. (Dkt. 29; Dkt. 33 ¶ 52).

       K.    John Margarella

       John Margarella completed his sentence in December 2013, at which point he

was entitled to MSR. (Dkt. 33 ¶ 58). Because Margarella is indigent and his family

could neither house him nor afford separate accommodations, Margarella remained

imprisoned. (Dkt. 33 ¶¶ 57–58). Margarella was released on preliminary injunction

to NewDay on June 23, 2020, after serving six years of “dead time.” (Dkt. 33 ¶¶ 58,

60).

       L.    Dana Monson

       Dana Monson completed his sentence on March 25, 2012, at which point he

was entitled to MSR. (Dkt. 33 ¶ 54). Monson is indigent and does not have family

who can assist him with money or housing. (Dkt. 33 ¶ 53). On May 20, 2020, Monson

was released to Wayside Cross Ministries on preliminary injunction after spending

more than eight years of “dead time.” (Dkt. 22; Dkt. 33 ¶¶ 54, 56).




                                         13
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 14 of 27 PageID #:628




      M.     Thomas Smith

      Thomas Smith was sentenced to three-years-to-life MSR and wished to live

with his mother and stepfather. (Dkt. 33 ¶¶ 38–39). Smith’s parents have a three-

bedroom home where he would have his own bedroom and bathroom. (Dkt. 33 ¶ 39).

The IDOC rejected Smith’s parents’ house as a host site because his stepfather was

convicted of a sex offense in 1986 and the One-Per-Address Statute prohibits Smith

from living in the same house as a convicted sex offender. (Dkt. 33 ¶ 40). Smith was

released on preliminary injunction on September 11, 2020. (Dkt. 60).

                                LEGAL STANDARD

      Summary judgment is proper when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed R. Civ. P. 56(a); see, e.g., Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473,

485 (7th Cir. 2019). The parties genuinely dispute a material fact when “‘the evidence

is such that a reasonable jury could return a verdict for the nonmoving party’.”

Daugherty v. Page, 906 F.3d 606, 609–10 (7th Cir. 2018) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court “consider[s] all of the evidence in

the record in the light most favorable to the non-moving party.” Skiba v. Ill. Centr.

R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018) (citation omitted). “Rule 56 ‘mandates the

entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden




                                          14
     Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 15 of 27 PageID #:629




of proof at trial.’” Zander v. Orlich, 907 F.3d 956, 959 (7th Cir. 2018) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                     DISCUSSION

        Plaintiffs move for summary judgment on three grounds, arguing that the

challenged scheme violates the Eighth Amendment (Count I) and substantive due

process and equal protection under the Fourteenth Amendment (Count II). As a

threshold matter, the parties dispute whether an independent civil suit under 42

U.S.C. § 1983 or a petition for a writ of habeas corpus under 28 U.S.C. § 2254 is the

appropriate vehicle for these constitutional claims.

I.      § 1984 vs. § 2254

        Defendant argues Plaintiffs’ claims must be brought under § 2254 because they

ultimately challenge a restriction on their post-incarceration life. (Dkt. 48 at 6); see

also Williams v. Wisconsin, 336 F.3d 576, 579 (7th Cir. 2003) (“Challenges to

conditions of confinement . . . fall under § 1983. Attacks on the fact or duration of

confinement come under § 2254. For parolees . . . the ‘conditions’ of parole are the

confinement.”). This is the same argument raised and rejected both on motion to

dismiss and summary judgment in Murphy. See 380 F. Supp. 3d at 750–52. The

Court again rejects this argument.

        Plaintiffs challenge neither their convictions nor their sentences, including

their MSR terms. Instead, Plaintiffs challenge the procedures used in host site

review. (Dkt. 24-1 ¶¶ 2, 4, 7, 95–100); see Richmond v. Scibana, 387 F.3d 602, 606

(7th Cir. 2004) (“[A] challenge to the rules that affect placement in community



                                           15
      Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 16 of 27 PageID #:630




confinement [shall be treated] the same way as rules that affect placement in parole

systems.”). The One-Per-Address Statute “in no way affects the duration, much less

the fact, of confinement” and, absent the statutory limitation, “supervised release will

still be in place, and it will last just as long.” Bunn v. Conley, 309 F.3d 1002, 1007–

08 (7th Cir. 2002). Even were Defendant’s framing of the issue as prison versus

supervised release correct, Plaintiffs’ claims are nonetheless appropriate under

§ 1983 as they do not request early release. Moran v. Sondalle, 218 F.3d 647, 652

(7th Cir. 2000) (explaining that § 1983 is the appropriate vehicle for prisoners who do

not demand early release but contest the procedures used to make those

determinations). Plaintiffs’ claims are proper under § 1983.

II.      Eighth Amendment

         The Eighth Amendment restricts the government’s power to punish criminal

offenders, including imposing “substantive limits on what can be made criminal and

punished as such.” Ingraham v. Wright, 430 U.S. 651, 667 (1977) (citing Robinson v.

California, 370 U.S. 660 (1962)). Criminal laws may punish conduct but may not

punish status. See generally Powell v. State of Tex., 392 U.S. 514 (1968); Robinson,

370 U.S. 660. The Eighth Amendment proscription against punishing status includes

both criminalizing an individual’s status itself as well as an individual’s involuntary

conduct otherwise inseparable from his status. See Murphy, 380 F. Supp. 3d at 763

(collecting cases). In Count I, Plaintiffs claim Defendant’s application of the One-Per-

Address Statute violates their Eighth Amendment rights because it penalizes their

homeless and indigent status. (Dkt. 24-1 ¶¶ 95–98; Dkt. 32 at 30).



                                           16
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 17 of 27 PageID #:631




      Convicted sex offenders must secure a qualifying host site at which to reside

before being released on MSR and the IDOC has the discretion to approve or reject

the proposed site. See Murphy, 380 F. Supp. 3d at 764. Indigent and homeless

convicted sex offenders face a virtually insurmountable obstacle in complying with

the IDOC’s application of the One-Per-Address Statute. The undisputed evidence

establishes Plaintiffs are indigent and their families and friends are unable to secure

housing acceptable to the IDOC. (Dkt. 33 ¶¶ 8–10, 35–40, 42–43, 45–62, 64–73).

Moreover, absent preliminary injunctive relief, affordable housing units and

residential rehabilitative programs willing and capable of accepting sex offenders on

MSR are not compliant with the IDOC’s application of the One-Per-Address Statute.

(Dkt. 33 ¶¶ 3–5, 11–13, 15–23, 25, 27–32, 34). As a result, Plaintiffs are imprisoned

beyond the terms of their sentences. (Dkt. 33 ¶¶ 9, 35, 54, 58, 62, 65, 68, 71, 73).

Plaintiffs’ failure to procure an acceptable host site is involuntary conduct

inseparable from their indigent or homeless status. Defendant’s application of the

One-Per-Address Statute constitutes cruel and unusual punishment under the

Eighth Amendment.

      As in Murphy, Defendant responds that the One-Per-Address Statute doesn’t

criminalize status or involuntary conduct relating to homelessness in part because

“there is no criminal charge here based on the offender’s mere status as homeless.”

(Dkt. 48 at 15–17). The Eighth Amendment addresses punishment; it is not limited

to a new indictment. C.f. Martin v. City of Boise, 902 F.3d 1031, 1048 (9th Cir. 2018)

(referring to “criminal penalties”); Diaz v. Lampela, 601 F. App’x 670, 675–76 (10th



                                          17
   Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 18 of 27 PageID #:632




Cir. 2015). Prolonged incarceration is a punishment under the Eighth Amendment.

See, e.g., Murphy, 308 F. Supp. 3d at 764–65 (collecting cases). Here, Plaintiffs spent

as long as 10 years in prison past their release date. (Dkt. 33 ¶ 68). The One-Per-

Address Statute operates to keep indigent and homeless sex offenders incarcerated

beyond their term of imprisonment and is unconstitutional under the Eighth

Amendment.

       Plaintiffs’ motion for summary judgment on the Eighth Amendment claim

(Count I) is granted.

III.   Fourteenth Amendment

       A.    Substantive Due Process

       As an initial matter, Defendant argues Plaintiffs should be precluded from

moving for summary judgment on their substantive due process claim because it was

not pled in the Second Amended Complaint. (Dkt. 48 at 9). Defendant is correct

Count II expressly brings a claim under the equal protection clause of the Fourteenth

Amendment and the Second Amended Complaint makes no mention of due process,

substantive or otherwise.     (Dkt. 24-1 ¶¶ 99–100).      However, Plaintiffs are not

required to plead legal theories and, when they do, may later alter those theories.

Chessie Logistics Co. v. Krinos Holdings, Inc., 867 F.3d 852, 859 (7th Cir. 2017) (citing

Vidimos, Inc. v. Laser Lab Ltd., 99 F.3d 217, 222 (7th Cir. 1996); CMFG Life Ins. Co.

v. RBS Sec., Inc., 799 F.3d 729, 743–44 (7th Cir. 2015); Rabé v. United Air Lines, Inc.,

636 F.3d 866, 872 (7th Cir. 2011)). Courts should not hold plaintiffs to their earlier

legal theories unless the changes unreasonably harm the defendant or the case’s



                                           18
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 19 of 27 PageID #:633




development by, for example, causing unreasonable delay or making it more “costly

or difficult” to defend the case, or if the alteration amounts to a change in the factual

theory. Chessie Logistics Co., 867 F.3d at 859 (citing Vidimos, Inc., 99 F.3d at 222;

Whitaker v. Milwaukee County, 772 F.3d 802, 808–09 (7th Cir. 2014)).

      Plaintiffs’ newly added substantive due process claim does not alter the factual

theory underpinning their suit. Plaintiffs’ substantive due process claim alleges the

One-Per-Address Statute impermissibly deprives convicted sex offenders of their

liberty because it does not serve a government purpose. (Dkt. 32 at 23; Dkt. 53 at 9).

This new legal theory relies upon the same facts as Plaintiffs’ other claims; namely,

that the One-Per-Address Statute does not serve a public safety or rehabilitative

purpose.   Indeed, Defendant tacitly concedes this point by arguing Plaintiffs’

substantive due process claim is duplicative of their Eighth Amendment claim. (Dkt.

48 at 10–11). Nor does allowing Plaintiffs to add a substantive due process theory at

this stage hinder the progress of the case or unduly burden Defendant. Defendant

did not articulate any way in which allowing the substantive due process claim to

proceed disadvantages him and the Court can identify none.

      However, Plaintiffs’ substantive due process claim is duplicative of their

Eighth Amendment claim. Despite Plaintiffs’ attempts to distinguish these causes of

action based on the cross-section of convicted sex offenders to which they apply, both

allege the One-Per-Address Statute acts to keep convicted sex offenders incarcerated

beyond their terms of imprisonment.         (Dkt. 53 at 8).     While the Fourteenth

Amendment and Eighth Amendment both limit the government’s authority to confine



                                           19
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 20 of 27 PageID #:634




a person, they are temporally distinct. See Kingsley v. Hendrickson, 576 U.S. 389,

400–01 (2015). Although it is uncertain which applies to hybrid forms of detention,

like that at issue in the present suit, the Seventh Circuit analyzes instances of

inmates incarcerated beyond their release date under the Eighth Amendment. See,

e.g., Murphy, 380 F. Supp. 3d at 765 (collecting cases). Regardless, “the Eighth

Amendment standard . . . is at least as difficult for a plaintiff to satisfy as the

Fourteenth Amendment standard.” Estate of Clark v. Walker, 865 F.3d 544, 546 n.1

(7th Cir. 2017), cert denied, 138 S. Ct. 1285 (2018).

      Based on this understanding, the Court follows the Justices’ admonition that

“[w]here a particular Amendment ‘provides an explicit textual source of

constitutional protection’ against a particular sort of government behavior, ‘that

Amendment, not the more generalized notion of ‘substantive due process,’ must be

the guide for analyzing these claims.’” Albright v. Oliver, 510 U.S. 266, 273 (1994)

(citing Graham v. Connor, 490 U.S. 386, 395 (1989)); see Graham, 490 U.S. at 395

n.10 (“After conviction, the Eighth Amendment ‘serves as the primary source of

substantive protection . . .’ Any protection that ‘substantive due process’ affords

convicted prisoners against excessive force is, we have held, at best redundant of that

provided by the Eighth Amendment.”) (citing Whitley v. Albers, 475 U.S. 312, 327

(1986)). Because of this analytical redundancy, Plaintiffs’ claim is appropriately

brought under the Eighth Amendment, not the Fourteenth Amendment.




                                          20
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 21 of 27 PageID #:635




      B.     Equal Protection

      The equal protection clause of the Fourteenth Amendment prohibits the

government from treating similarly situated persons differently. While a prisoner’s

indigence does not generally call for equal protection analysis, the Supreme Court

has at least twice invalidated facially neutral criminal laws that authorized the

detention of poor individuals because of their indigence. See Tate v. Short, 401 U.S.

395, 397–99 (1971); Williams v. Illinois, 399 U.S. 235, 241–42 (1970). Plaintiffs’

Fourteenth Amendment claim is analyzed under the standard of scrutiny articulated

in Turner v. Safley. 482 U.S. 78, 89–91 (1987); see, e.g., Murphy, 380 F. Supp. 3d at

752–54 (“Custody determinations, to the extent they fall within the ambit of the

Fourteenth Amendment, come under the scope of Turner because they lie at the core

of running a correctional system.”) (internal citations omitted). Turner holds that

“when a prison regulation impinges on inmates’ constitutional rights, the regulation

is valid if it is reasonably related to legitimate penological interests.” Turner, 482

U.S. at 89. In applying the Turner standard, courts consider (1) “whether there is a

valid, rational connection between the regulation and the legitimate governmental

interest put forward to justify it”; (2) whether alternative means of exercising the

burdened constitutional right are available; (3) the impact accommodation of the

asserted constitutional right will have on “the allocation of prison resources”; and

(4) “the existence or absence of ready alternatives” to the challenged restriction.

Turner, 482 U.S. at 89–91. Although all four factors are important, “the first one can

act as a threshold factor regardless which way it cuts.” Riker v. Lemmon, 798 F.3d



                                         21
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 22 of 27 PageID #:636




546, 553 (7th Cir. 2015) (quoting Singer v. Raemisch, 593 F.3d 529, 534 (7th Cir.

2010)).

      As in Murphy, Defendant suggests the One-Per-Address Statute does not

implicate the equal protection clause because it does not obligate Plaintiffs to pay a

fee directly to the State. (Dkt. 48 at 14–15). However, the relevant question is

whether indigent and homeless sex offenders remain incarcerated while non-indigent

and non-homeless sex offenders are not solely because the former cannot afford

housing outside prison while the latter can. See, e.g., Murphy, 380 F. Supp. 3d at 755.

Plaintiffs maintain this is the case and, as applied, the One-Per-Address Statute

treats wealthy sex offenders differently from those who are poor.

      On its face, the One-Per-Address Statute applies equally to all convicted sex

offenders.   As applied, however, the opportunity for indigent or homeless sex

offenders to procure release from confinement upon completing their term of

incarceration is virtually nonexistent. As the undisputed and material evidence

demonstrates, only those sex offenders with access to funds to pay for their own

accommodations at an approved location will be free from incarceration.             To

illustrate, Fredrick Chamblis completed his sentence of incarceration for criminal

sexual assault on January 22, 2016, and became eligible for release on MSR. (Dkt.

33 ¶ 61). The IDOC rejected Chamblis’s family members’ residences as host sites

and, because Chamblis could not independently afford housing, he remained

imprisoned for more than four additional years until released on MSR on preliminary

injunction. (Dkt. 22; Dkt. 33 ¶ 62). Similarly, Corey Crowe became eligible for MSR



                                          22
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 23 of 27 PageID #:637




on June 5, 2018, but was unable to locate or afford appropriate housing. (Dkt. 33

¶ 65). Crowe remained imprisoned for almost two more years until released on MSR

on preliminary injunction. (Dkt. 22; Dkt. 33 ¶¶ 65–66). John Margarella became

eligible for MSR in December 2013 but, due to indigency and his family’s inability to

either house or financially support him, remained imprisoned for a further six years

until released on MSR on preliminary injunction. (Dkt. 33 ¶¶ 57–58, 60). Finally,

Dana Monson completed his sentence of incarceration on March 25, 2012, and became

entitled to MSR. (Dkt. 33 ¶ 54). However, Monson is indigent and does not have

family capable of providing him housing or financial support. (Dkt. 33 ¶ 53). As a

result, Monson spend more than eight years in prison after he became eligible for

MSR until he was released on preliminary injunction on May 20, 2020. (Dkt. 22; Dkt.

33 ¶¶ 54, 56).

         Plaintiffs’ periods of post-sentence incarceration were not a consequence of

their underlying offense but of their indigent or homeless status, a condition wholly

beyond their control. Defendant’s argument that the IDOC’s requirements that sex

offenders have a stable host site (applied collectively through statute, regulation, and

policy) is rationally related to protecting the public, especially children, misses the

point.     In the equal protection context, the relevant inquiry is whether the

government’s separate and discriminatory treatment of similarly situated

individuals rationally relates to a legitimate penological interest.

         Defendants point to no legitimate government interest, such as public safety

or rehabilitation, in creating separate consequences for indigent, homeless sex



                                          23
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 24 of 27 PageID #:638




offenders and non-indigent, non-homeless sex offenders. “[I]ndigency . . . is itself no

threat to the safety or welfare of society” and Defendant’s application of the One-Per-

Address Statute to keep indigent and homeless sex offenders incarcerated while non-

indigent and non-homeless sex offenders are released on MSR is not rationally related

to public protection. Bearden v. Georgia, 461 U.S. 660, 669 n. 9 (1983). There is no

meaningful penological distinction between indigent and non-indigent sex offenders:

the state’s public safety objective is constant. A homeless or indigent sex offender

presumably poses the same risk to the community as one capable of affording housing

and Defendant does not suggest the contrary. A Minnesota study suggests permitting

registrants to live together reduces recidivism and improves supervision, findings

consistent with McKelvey’s anecdotal experience. (Dkt. 33 ¶¶ 2, 7). Even without

the One-Per-Address Statute, the IDOC retains the ability to carefully vet potential

host sites and registrants will still be subject to the multitude requirements of MSR.

See 730 ILCS 5/3-3-7(a), (b-1)(1)–(18). The host sites at which Plaintiffs which to

reside comply with all other restrictions under Illinois law and IDOC policy and

several separately offer a highly structured environment with strict rules for

residents. (Dkt. 33 ¶¶ 12, 14–16, 31–32, 36). Defendants offer no evidence to the

contrary. The first Turner factor, then, favors invalidating this practice.

      So, too, does the second Turner factor. Plaintiffs lack an alternative means of

exercising their constitutionally protected liberty interest. The IDOC’s application of

the One-Per-Address Statute deprives indigent and homeless sex offenders of

conditional liberty on MSR.



                                          24
     Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 25 of 27 PageID #:639




        Plaintiffs argue on reply that accommodating the right will actually have a

positive effect on prison resources. (Dkt. 53 ¶ 19). In 2019, the average annual cost

of keeping a person incarcerated in an IDOC facility was $30,419. See Illinois Dept.

of    Corrections,   Fiscal   Year    2019    Annual    Report,    101,    available   at

https://www2.illinois.gov/idoc/reportsandstatistics/Documents/Annual%20Report%2

0FY19.pdf (last visited Feb. 26, 2021); see also Fed. R. Evid. 201(b)(2) (“The court may

judicially notice a fact that is not subject to reasonable dispute because it . . . can be

accurately and readily determined from sources whose accuracy cannot reasonably

be questioned.”). By comparison, “the average cost to the State of supervising a

parolee on release in the community is approximately $2,000/year.” (Dkt. 53 at 14)

(citing Murphy, 380 F. Supp. 3d at 749). Accommodating the right will positively

impact prison resources.      The third Turner factor weighs in favor of Plaintiffs’

position.

        Alternative, constitutional methods are already in place to effectuate the

Illinois Legislature’s compelling state interest in public safety. Even without the

One-Per-Address Statute, the IDOC retains the discretion to deny release to host

sites deemed unsafe or likely to impede the sex offender’s rehabilitation. See 730

ILCS 5/3-3-7(b-1)(1) (“[Registered] sex offenders . . . may be required by the [IDOC]

to . . . reside only at a Department approved location[.]”); 730 ILCS 5/3-3-7(b-1)(15)

(“[Registered] sex offenders . . . may be required by the [IDOC] to . . . comply with all

other special conditions that the Department may impose that restrict that person

from high-risk situations and limit access to potential victims.”). Moreover, Illinois



                                             25
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 26 of 27 PageID #:640




law already severely circumscribes where convicted sex offenders may live. See 720

ILCS 5/11-9.3(b.5) (prohibiting child sex offenders from “knowingly resid[ing] within

500 feet of a school building”); 720 ILCS 5/11-9.3(b.10) (prohibiting child sex offenders

from “knowingly resid[ing] within 500 feet of a playground, child care institution, day

care center, party day child care facility, day care home, group day care home, or a

facility providing programs or services exclusively directed towards [children]”); 730

ILCS 5/3-3-7(b-1)(12) (prohibiting registered sex offenders from living “near . . .

parks, schools, day care centers, swimming pools, beaches, theaters, or any other

places where minor children congregate” without preapproval by the IDOC). Finally,

the other conditions of MSR continue to apply to Plaintiffs and the IDOC may impose

others deemed necessary to promote community safety and rehabilitation. See 730

ILCS 5/3-3-7(a), (b)(1)–(18). The final Turner factor favors invalidating the One-Per-

Address Statute.

      Defendant’s application of the One-Per-Address Statute creates an illegal

classification based on wealth which deprives Plaintiffs of their liberty as a result of

their inability to pay. Nothing in this opinion should be construed to entitle Plaintiffs

to release—immediate or otherwise.         The Court merely holds that Defendant

currently applies the One-Per-Address Statute in an unconstitutional fashion.

      Plaintiffs’ motion for summary judgment on their equal protection claim

(Count II) is granted.




                                           26
  Case: 1:20-cv-02137 Document #: 95 Filed: 03/26/21 Page 27 of 27 PageID #:641




                                   CONCLUSION

      For the foregoing reasons, Plaintiffs’ motion for summary judgment is granted

with respect to their Eighth Amendment (Count I) and Fourteenth Amendment equal

protection claims (Count II) but is denied with respect to their substantive due

process claim. Although the Court today decides liability, it reserves ruling on the

proper remedy to afford the plaintiffs. A status hearing will follow to discuss the need

for a remedial hearing to determine the scope of equitable relief.




                                               ____________________________________
                                               Virginia M. Kendall
                                               United States District Judge
Date: March 26, 2021




                                          27
